                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

CEDRIK TUJIBIKILA,

                        Plaintiff,

                v.                                              Case No. 19-C-193

AMY ALLYN et al.,

                        Defendants.


                                      DECISION AND ORDER


        On March 19, 2020, Defendants filed a motion to compel Plaintiff’s response to certain

discovery requests or, alternatively, to dismiss this action due to Plaintiff’s failure to prosecute it

diligently. Dkt. No. 44. To date, Plaintiff has not responded to this motion nor sought leave from

the court for an extension of time. In addition, he appears to have refused to cooperate with

Defendants’ discovery requests, due in January 2020, despite multiple telephone calls and written

exchanges with Defendants’ counsel regarding such requests in February 2020. For the reasons

that follow, Plaintiff’s action will be dismissed due to his failure to diligently prosecute it.

        This lawsuit is related to events alleged in another civil action filed by Plaintiff before this

court where he claims prison officials sprayed chemical agents on him that caused him to cough

up blood. See 19-C-192, Dkt. No. 49. In the complaint for this action, Plaintiff alleged that the

nurse defendants failed to treat his injuries. He gave one of the nurse defendants a bottle full of

blood he had coughed up to show he needed treatment and alleged that another one of the nurse

defendants tampered with his blood specimen. Dkt. No. 19. In a screening order entered on July

29, 2019, Magistrate Judge William E. Duffin allowed Plaintiff to proceed on Eighth Amendment

deliberate indifference claims against each Defendant. Id.




         Case 2:19-cv-00193-WCG Filed 04/29/20 Page 1 of 5 Document 54
        On December 27, 2019, Defendants’ counsel mailed Plaintiff written discovery requests

consisting of requests for admission, interrogatories, and requests for document production. Dkt.

No. 45. One month later, Plaintiff had yet to return these discovery requests and on February 12,

2020, Defendants’ counsel contacted Plaintiff by telephone to discuss. Id. at ¶ 3. During this

telephone call, Plaintiff told counsel that written responses were in the mail, as well as signed

HIPAA authorizations; Plaintiff said he would also send copies of these documents by fax. Id. at

¶ 4. Defendants’ counsel received Plaintiff’s signed HIPPA authorization by fax on February 13,

2020, but did not receive any written discovery responses by fax. Id. at ¶ 5. Nor did Defendants’

counsel receive the documents by mail as promised by Plaintiff. Id.

        Defendants’ counsel again followed-up with Plaintiff by telephone on February 20, 2020.

Id. at ¶ 6. During this call, Plaintiff stated that he did not know how to avoid his responses being

used against him and informed Defendants’ counsel that he was going to withhold his responses

until Defendants responded to Plaintiff’s discovery requests. Id. at ¶ 7. Defendants had raised

objections to Plaintiff’s discovery requests, but Plaintiff had not previously disputed Defendants’

objections. Id. at ¶ 8.

        While Plaintiff’s discovery responses remained outstanding, Plaintiff sent a letter on

February 22, 2019, advising Defendants’ counsel that he would not respond to discovery “because

you have not provided me with any proper documents that’s adequately [sic] for me to prepare for

the responses.”    Dkt. No. 45-3.    Plaintiff also indicated that he would compel documents

Defendants’ counsel indicated were not relevant to the case. Id. Despite these statements, Plaintiff

has not shared any specific objection with respect to Defendants’ discovery requests. Dkt. No. 45

at ¶ 10. To date, no motion to compel has been filed by Plaintiff in this action. Plaintiff has also

failed to respond to the court’s order in his other action that he respond to Defendants’ motion to



                                                 2

         Case 2:19-cv-00193-WCG Filed 04/29/20 Page 2 of 5 Document 54
compel filed in that lawsuit within twenty days (nor has he requested an extension of time to do

so). See 19-C-192, Dkt. No. 71.

       Civil L.R. 41 provides that “[w]henever it appears to the Court that the plaintiff is not

diligently prosecuting the action . . . the Court may enter an order of dismissal with or without

prejudice.” Although Plaintiff is litigating his own case, his pro se status does not mean he can

ignore court orders. McInnis v. Duncan, 697 F.3d 661, 665 (7th Cir. 2012) (“As we often have

reminded litigants, even those who are pro se must follow court rules and directives.”). Rule 37(d)

of the Federal Rules of Civil Procedure provides for sanctions, including dismissal, where a party

fails to respond to interrogatories or a request for inspection. Fed. R. Civ. P. 37(d)(1)(A)(ii). This

rule makes clear that a failure to respond “is not excused on the ground that the discovery sought

was objectionable, unless the party failing to act has a pending motion for a protective order under

Rule 26(c).” Fed. R. Civ. P. 37(d)(2). Factors suggested by the Seventh Circuit for district courts

to consider when dismissing a case under Rule 41(b) include:

       1) whether the wrongdoer (or her counsel) received “due warning” that such a
       sanction was a possibility; 2) the frequency and magnitude of the wrongdoer’s
       failure to comply with deadlines and other court orders; 3) the efficacy of less severe
       sanctions; 4) whether the misconduct prejudiced the other party or other litigants on
       the court's docket; 5) the likely merits of the wrongdoer’s case.

Graham v. Schomaker, 215 F.3d 1329 (7th Cir. 2000) (unpublished) (citing Ball v. City of Chicago,

2 F.3d 752, 755–58 (7th Cir. 1993)).

       The court has already warned Plaintiff of the possibility of dismissal if he fails to comply

with the court’s orders and directives. The court’s scheduling order informed Plaintiff that all

discovery should be completed by February 10, 2020, and advised Plaintiff that “failure to make a

timely submission or otherwise comply with the court orders may result in the dismissal of this

action for failure to prosecute.” Dkt. No. 37 at 2. Not only has Plaintiff failed to comply with



                                                  3

         Case 2:19-cv-00193-WCG Filed 04/29/20 Page 3 of 5 Document 54
Defendants’ discovery requests, he has also not responded to Defendants’ motion to compel

discovery, or alternatively, dismiss this action for failure to prosecute. While the court may do so,

it is not required to provide additional warnings to Plaintiff before dismissing his case. See, e.g.,

Fischer v. Cingular Wireless, LLC, 446 F.3d 663, 665 (7th Cir. 2006) (“Were district courts

required to warn litigants before dismissing a case, we would in effect be granting each litigant

one opportunity to disregard the court’s schedule without fear of penalty regardless of the harm

done to other litigants. Such a rule would impermissibly burden the district courts in their efforts

to manage their dockets.”).

       Plaintiff has also failed to heed warnings from Defendants’ counsel that his conduct

violated the Federal Rules of Civil Procedure. Defendants’ counsel specifically warned Plaintiff

he was in violation of the requirement to respond to written discovery within 30 days pursuant to

Fed. R. Civ. P. 33 on at least three occasions: by telephone on February 22, 2020, and by mail on

March 2 and March 18, 2020. Dkt. No. 45 at 2–3. These warnings also put Plaintiff on notice that

his actions violated the court’s rules. See Fischer, 446 F.3d at 666 (“The purpose of requiring a

warning is not to entrap district judges but to make sure that the plaintiff is warned. The warning

need not . . . always come from the judge. This is a general principle of law, not anything special

to dismissals for want of prosecution.”).

       Not only has Plaintiff failed to cooperate with discovery despite these warnings, but

Plaintiff has demonstrated he intended not to comply. According to Defendants’ counsel, Plaintiff

appears to be withholding discovery as a litigation tactic (to force Defendants to respond to his

requests over their objections, Dkt. No. 45 at ¶ 9) and reiterated this stance in writing to

Defendants. Dkt. No. 45-3. Defendants’ counsel also advised Plaintiff that this tactic did not

comply with the Federal Rules of Civil Procedure. Dkt. No. 45 at ¶ 9. As he has not raised specific



                                                 4

         Case 2:19-cv-00193-WCG Filed 04/29/20 Page 4 of 5 Document 54
objections to Defendants’ discovery requests, Plaintiff’s failure to cooperate with Defendants

appears intentional, not borne out of confusion or error. This lack of cooperation inhibits

Defendants’ ability to defend their own case, burdening both them and the court’s ability to manage

its docket.

        The court will dismiss Plaintiff’s action for his failure to prosecute it diligently. The court

will not compel Plaintiff to comply with discovery by court order or issue additional warnings at

this point. There is little value in lesser sanctions or additional warnings based on Plaintiff’s

demonstrated unwillingness to cooperate with Defendants or heed previous warnings about the

court’s rules.

        The court therefore GRANTS Defendants’ motion to dismiss (Dkt. No. 44) and dismisses

Plaintiff’s action without prejudice for failure to prosecute. The Clerk is directed to enter judgment

accordingly.

        SO ORDERED at Green Bay, Wisconsin this 29th day of April, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court




                                                  5

         Case 2:19-cv-00193-WCG Filed 04/29/20 Page 5 of 5 Document 54
